DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 3/19/2021 are as follows:
	Claims 1-3 and 11-19 are canceled,
	Claim 4 is amended,
	Claims 24-32 are new,
	Claims 4-10 and 20-32 are currently pending. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 24 recites “said wall” in line 10, which lacks proper antecedent basis and further recites “an inner wall” in line 13 which is indefinite as it’s not clear if they are referring to the same wall in view of the specification. For examining purposes the “said wall” will be interpreted as --an inner wall—and the “an inner wall” will be interpreted as --said inner wall--. 
Claims 25-32 are rejected to on the basis of their dependency on claim 24. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4-6, 8, 10, 20-26, 28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (U.S. Patent No. 4,380,263, previously cited) in view of Japanese Patent Publication JPS5421868U (herein after referred to as “JPS5421868U”).

Regarding Claim 4, Wright disclose an assembly (figs 1-5) comprising a cylindrical tube (30) and at least one holding system (60) for holding at least one coil (52), said at least one holding system comprising:
a comb (60) including a bar (62) and a plurality of parallel teeth (of 63, 64, 66, 68, see annotated fig 5 below), perpendicular to the bar, 

the blocking device consisting essentially of a pin (80); and
two supports (70) positioned at the ends of the comb, and holding the comb in such a manner that, when the blocking device is removed, rotation thereof of the comb around an axis of the bar is allowed (as the comb would be free to rotate as shown in annotated fig 5 below), and turns of the coil can pass between the teeth (as the removal of the blocking device would not inhibit this); wherein each of the supports is attached to an inner wall of the cylindrical tube for supporting the turns of the coil (via the connection shown below in annotated fig 1 below), and
wherein the axis of the bar is parallel to an axis of the cylindrical tube (fig 1).





    PNG
    media_image1.png
    857
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    767
    757
    media_image2.png
    Greyscale


However, Wright does not explicitly disclose wherein the bar is between the blocking device and the cylindrical tube. Rather Wright teaches the blocking device is between the bar and cylindrical tube. JPS5421868U, however, discloses an assembly (fig 2, embodiment of figs 5 and 6) wherein a bar (of 17) is between a blocking device (22) and a tube (10). When there are a finite number of identified, predictable solutions, i.e. having the bar and blocking device on either side of the coil, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. to support the coil, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wright, by trying to switch the positions of the comb and blocking device, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Regarding Claim 5, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein the blocking device (80) is supported on at least two teeth (64, 66, 68) of the bar.

Regarding Claim 6, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein the pin (80) comprises a shell of a generally cylindrical shape split along an axis of the shell (see annotated 5 below). 


    PNG
    media_image3.png
    972
    535
    media_image3.png
    Greyscale


Regarding Claim 8, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein at least one tooth (66) of the comb has a hole, and the pin (80) is configured to pass into it.

Regarding Claim 10, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein at least one passage in the comb between two adjacent teeth has a cylindrical shape (see annotated fig 5 below).

    PNG
    media_image4.png
    971
    599
    media_image4.png
    Greyscale


Regarding Claim 20, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein the two supports (70) hold the blocking device (80).

Regarding Claim 21, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein the axis of the bar (see annotated fig 5 below), around which rotation of the comb is allowed when the blocking device (80) is removed, is distinct from an axis of the pin (see annotated fig 5 below).

    PNG
    media_image5.png
    706
    433
    media_image5.png
    Greyscale

	Regarding Claim 22, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein the pin (80) of the blocking device (80) is configured to prevent the turn of the coil (52) passing between two of said teeth (63, 64, 66, 68) to move away from the bar towards the axis of the cylindrical tube (as Wright teaches that the pin 80 secures the tubes to the comb 60, see col 3, lines 50-57).

Regarding Claim 23, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein the pin (80) of the blocking device (80) is configured to prevent the turn of the coil (52) passing between two of said teeth (63, 64, 66, 68) to move away from the bar towards the axis of the cylindrical tube (as Wright teaches that the pin 80 secures the tubes to the comb 60, see col 3, lines 50-57).

Regarding Claim 24, Wright discloses an assembly (figs 1-5) comprising a cylindrical tube (30) and at least one holding system (60) for holding at least one coil (52), said at least one holding system comprising:
a comb (60) including a bar (62) and a plurality of parallel teeth (of 63, 64, 66, 68), perpendicular to the bar,
a blocking device (80) capable of preventing a turn of the coil passing between two of said teeth to move away from the bar, the blocking device consisting essentially of a pin (80); and
two supports (70) positioned at the ends of the comb, and holding the comb so as to enable the comb, while maintained by the supports, when the blocking device is removed (as the supports would still be able to hold the comb when the blocking device is removed), to rotate around an axis of the bar between a folded position (oriented away from coil), to an extended position (oriented toward the coil), and in which turns of the coil pass between the teeth during the rotation;
wherein each of the supports is attached to an inner wall (30) of the cylindrical tube (30, via 28) for supporting the turns of the coil, and the axis of the bar is parallel to an axis of the cylindrical tube (see annotated figs 5 and 1 below).

    PNG
    media_image1.png
    857
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    767
    757
    media_image2.png
    Greyscale


However, Wright does not explicitly disclose wherein in the folded position the comb is folded against an inner wall and when in the extended position the teeth are oriented radially inwards towards a central axis of the tube. Rather, in Wright the blocking device is between the bar and cylindrical tube. JPS5421868U, however, discloses an assembly (fig 2, embodiment of figs 5 and 6) wherein a bar (of 17) is between a blocking device (22) and a tube (10). When there are a finite number of identified, predictable solutions, i.e. having the bar and blocking device on either side of the coil, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. to support the coil, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wright, by trying to switch the positions of the comb and blocking device, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
This would result in in the folded position the comb being folded against an inner wall and when in the extended position the teeth being oriented radially inwards towards a central axis of the tube.

Regarding Claim 25, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein the blocking device (80) is supported on at least two teeth (64, 66, 68) of the bar.

Regarding Claim 26, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein the pin (80) comprises a shell of a generally cylindrical shape split along an axis of the shell (see annotated fig 5 below).

    PNG
    media_image3.png
    972
    535
    media_image3.png
    Greyscale

Regarding Claim 28, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein at least one tooth (66) of the comb has a hole, and wherein the pin (80) is configured to pass into the hole.

Regarding Claim 30, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein at least one passage in the comb between two adjacent teeth has a cylindrical shape (see annotated fig 5 below)


    PNG
    media_image4.png
    971
    599
    media_image4.png
    Greyscale


Regarding Claim 31, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein the two supports (70) hold the blocking device (80).

Regarding Claim 32, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further wherein the axis of the bar (see annotated fig 5 below), around which rotation of the comb is allowed when the blocking device is removed, is distinct from an axis of the pin (se annotated fig 5 below).


    PNG
    media_image5.png
    706
    433
    media_image5.png
    Greyscale

8.	Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright and JPS5421868U as applied to claims 4 and 24 above, and further in view of Lee et al. (U.S. Patent No. 7,367,380, “Lee”, previously cited).

Regarding Claim 7, the combination of Wright and JPS5421868U discloses all previous claim limitations. However, they do not explicitly disclose wherein the blocking device has at least one coil support notch. Lee, however, discloses an assembly (fig 8a) wherein a blocking 

    PNG
    media_image6.png
    498
    648
    media_image6.png
    Greyscale


Regarding Claim 27, the combination of Wright and JPS5421868U discloses all previous claim limitations. However, they do not explicitly disclose wherein the blocking device has at least one coil support notch. Lee, however, discloses an assembly (fig 8a) wherein a blocking device (30) has coil support notches (see annotated fig 8a below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed . 

9.	Claims 9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright and JPS5421868U as applied to claims 4 and 24 above, and further in view of Tordonato (U.S. Patent No. 4,637,455, previously cited). 

Regarding Claim 9, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein a plurality of passages (between the teeth) is arranged in the comb, each passage being arranged between two adjacent teeth so that the coil can pass in the passage (Fig 5).
However, they do not explicitly disclose wherein the axes of cylindrical surfaces of the passages are not perpendicular to an axis of the cylindrical tube. Tordonato, however, discloses an assembly (fig 7) wherein passages (on 54) are not perpendicular to an axis of a tube (see annotated 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Wright, as modified, to provide the passage at angle relative to the vertical such as taught by Lee in order to match the angle of the tubes as the tubes will be at a slight angle due to the spiraling nature of the coil. This would allow the passages to be flush with tube and thus improve the support of the tube. 


    PNG
    media_image7.png
    533
    564
    media_image7.png
    Greyscale



Regarding Claim 29, the combination of Wright and JPS5421868U discloses all previous claim limitations. Wright further discloses wherein a plurality of passages (between the teeth) is arranged in the comb, each passage being arranged between two adjacent teeth so that the coil can pass in the passage (Fig 5).
However, they do not explicitly disclose wherein the axes of cylindrical surfaces of the passages are not perpendicular to an axis of the cylindrical tube. Tordonato, however, discloses . 


    PNG
    media_image7.png
    533
    564
    media_image7.png
    Greyscale


Response to Arguments
10.	Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 7-9) that previously presented prior art fails to disclose wherein the bar is between the blocking device and the cylindrical tube as now required by the independent claims. However, newly cited prior art JPS5421868U is now being relied upon to teach this limitations and the limitations related to it in new claim 24. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HARRY E ARANT/Examiner, Art Unit 3763